DETAILED ACTION
This Office action is in response to the amendment and remarks filed on May 19th, 2021.  Claims 1-15 are pending, with claims 4-15 being new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an irradiation unit configured to irradiate a patient with a charged particle beam” and “a lesion area position detection unit configured to detect a position of a lesion area of the patient” in claims 1-5; “an irradiation unit configured to: irradiate, into an area inside a target body, a charged particle beam” in claims 6-15; and ‘a detection unit configured to locate … the area in a manner that acquires the actual location’ in claims 9-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7, and 9-??????? rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2012/0223247 (Honda et al.)
Regarding claim 6, Honda et al. discloses a charged particle beam treatment apparatus comprising: an irradiation unit configured to: irradiate, into an area inside a target body, a charged particle beam (fig. 6 & 7, element 40); and a control unit (fig. 6 & 7, elements 70 & 80) configured to: determine a presence or absence of a deviation between an actual location of the area and a planned location of the area (fig. 7, element 95), control, when the deviation is greater than a threshold, the irradiation unit in a manner that causes the irradiation unit halt an irradiation of the charged particle beam and control, when the deviation is equal to or smaller than the threshold, the irradiation unit in a manner that causes the irradiation unit to resume the irradiation of the charged particle beam into the area inside the target body (‘In FIG. 8 (a), a lateral 
Regarding claim 7, Honda et al. discloses the charged particle beam treatment apparatus according to claim 6, wherein the control unit is configured to control, based on the actual location, the irradiation of the charged particle beam into the area inside the target body (‘The irradiation control calculation part 70 controls an irradiation based on a status signal as follows.’ P 45).
Regarding claim 9, Honda et al. discloses the charged particle beam treatment apparatus according to claim 6, further comprising: a detection unit configured to locate, while the irradiation unit irradiates the charged particle beam, the area in a manner that acquires the actual location (fig. 7, element 93, in detail elements 931, 932, 941, and 942).
Regarding claim 10, Honda et al. discloses the charged particle beam treatment apparatus according to claim 9, wherein the detection unit is configured to scan, before the irradiation unit irradiates the charged particle beam, the area in a manner that acquires the planned location (‘The X-ray sources 931 and 932 radiate an X-ray to an irradiation target in the patient 100, and the X-ray image acquisition devices 941 and 942 acquire images of X-ray which are transmitted from the X-ray sources 931 and 932 so as to detect a position of an irradiation target.’ P 43).
Regarding claim 11, Honda et al. discloses the charged particle beam treatment apparatus according to claim 9, wherein the detection unit comprises a CT scanner (‘an X-ray CT may be used’ P 42).
Regarding claim 12, Honda et al. discloses the charged particle beam treatment apparatus according to claim 11, wherein the CT scanner is configured to acquire, before the irradiation unit irradiates the charged particle beam, the planned location (‘First, prior to irradiation, movement of organ caused by breathing exercise is measured by the displacement phase detecting part 90 so as to acquire phase data of an affected site's movement period.’ P 46).
Regarding claim 13, Honda et al. discloses the charged particle beam treatment apparatus according to claim 12, wherein the CT scanner is configured to acquire, as the planned location, a CT image of the area inside the target body (‘The X-ray sources 931 and 932 radiate an X-ray to an irradiation target in the patient 100, and the X-ray image acquisition devices 941 and 942 acquire images of X-ray which are transmitted from the X-ray sources 931 and 932 so as to detect a position of an irradiation target.’ P 43).
Regarding claim 14, Honda et al. discloses the charged particle beam treatment apparatus according to claim 9, wherein the detection unit is configured to detect a body surface motion of the target body (‘In the breathing measuring part 91, a method in which a light-emitting diode (LED) is attached to an abdomen or a chest of a patient 100, and breathing is measured by displacement of a light-emitting position of the light-emitting diode (LED); a method in which displacement of a body is measured by a laser 
Regarding claim 15, Honda et al. discloses the charged particle beam treatment apparatus according to claim 14, wherein the detection unit is configured to determine, from the body surface motion, the actual position (‘Based on the correlation between inspiration and expiration which is stored in the memory, the affected site position determining part 95 determines a breathing displacement in real time from a breathing signal BS’ P 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. as applied to claim 6 above, and further in view of US 2012/0238795 (Bert et al.).
Regarding claim 8, Bert et al. discloses a charged particle treatment apparatus wherein the control unit is configured to position, in a plane direction orthogonal to an irradiation axis of the charged particle beam, the charged particle beam in so as to track variations in the actual location (‘Lateral active motion compensation (1- or 2-dimensional) is performed without longitudinal active motion compensation.’ P 145).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the apparatus of Honda et al. to include the lateral motion .
Claims 1 & 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0238795 (Bert et al.) in view of US 2009/0163799 (Erbel et al.).
Regarding claim 1, Bert et al. discloses a charged particle beam treatment apparatus comprising: an irradiation unit configured to irradiate a patient with a charged particle beam (fig. 4 & 7, elements 21,54, 52, & 56); a lesion area position detection unit configured to detect a position of a lesion area of the patient (fig. 4 & 7, element 58); and a control unit configured to control the irradiation unit, based on the position of the lesion area detected by the lesion area position detection unit (fig. 4 & 7, element 70), wherein the control unit adjusts an irradiation position of the charged particle beam in a plane direction orthogonal to an irradiation axis of the charged particle beam so as to track variations in the position of the lesion area in the plane direction (‘Lateral active motion compensation (1- or 2-dimensional) is performed without longitudinal active motion compensation.’ P 145).
Bert et al. does not disclose that the control unit recognizes a deviation between and actually measured lesion area and an estimated lesion area in a depth direction, and wherein in a case where the position of the lesion area in a depth direction along the irradiation axis is out of a predetermined range, the control unit stops irradiation using the charged particle beam, and in a case where the position of the lesion area falls again within the predetermined range, the control unit resumes the irradiation using the charged particle beam.
Erbel et al. discloses a charged particle beam treatment apparatus which recognizes a deviation between an actually measured lesion area and an estimated lesion area in a depth direction (‘Use gating (beam off) if an error occurs in the above computations, e.g.: … No corresponding trajectory position to current signal in correlation model’ P 119-122), and wherein in a case where the position of the lesion area is out of a predetermined range, the control unit stops irradiation using the charged particle beam, and in a case where the position of the lesion area falls again within the predetermined range, the control unit resumes the irradiation using the charged particle beam (‘A method to compensate for this motion is gating which means that the irradiation beam is switched off each time the target moves out of a predefined window.’ P 33).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the apparatus of Bert et al. to include the gating of Erbel et al. in the depth direction because Bert et al. discloses that the motion compensation method it uses in the lateral directions is difficult to perform with respect to depth (which is defined by energy (‘Lateral active motion compensation (1- or 2-dimensional is performed without longitudinal active motion compensation. This is particularly advantageous because it is relatively complex to actively adapt the beam energy.’ P 143).
Regarding claim 3, Bert et al. in view of Erbel et al. discloses the charged particle beam treatment apparatus according to claim 1, wherein the lesion area position detection unit is configured to: detect a body surface motion of the patient, and detect the position of the lesion area by estimating the position of the lesion area from the body 
Regarding claim 4, Bert et al. in view of Erbel et al. discloses the charged particle beam treatment apparatus according to claim 1, wherein the lesion area position detection unit is configured to estimate and measure the lesion area (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30, and the position adaptation table stored in therapy control system 70.’ P 73).
Regarding claim 5, Bert et al. in view of Erbel et al. discloses the charged particle beam treatment apparatus according to claim 1, wherein the lesion area position detection unit is configured to estimate the lesion area before the irradiation of the charged particle beam (‘Block 1: A time-resolved tomography scan (a so-called 4D diagnostic scan such as, for example, a 4D CT scan) is performed, or time-resolved tomography data is calculated based on a 3DCT scan and patient-specific or population motion data. Block 2: Prior to irradiation, irradiation planning is carried out taking into account the motion phases m (so-called 4D irradiation planning) based on the data of the time-resolved tomography scan’ P 91-92) and measure the lesion area during the irradiation of the charged particle beam (‘The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30, and the position adaptation table stored in therapy control system 70.’ P 73).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bert et al. in view of Erbel et al. as applied to claim 1 above, and further in view of US 2007/0295910 (Harada).
Regarding claim 2, Harada discloses a charged particle beam treatment apparatus with a lesion area position detection unit comprises a CT scanner which acquires a CT image of the lesion area (fig. 16 & 17, elements 731,732, 741, and 742). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the CT scanner of Harada for the camera of Bert so that the tumor position could be measured directly, reducing errors.
Response to Arguments
Applicant’s arguments filed May 19th, 2021 have been fully considered but they are not persuasive.
Applicant argues that Erbel et al. does not disclose the newly claimed feature of a control unit that recognizes a deviation between an actually measured lesion area and an estimated lesion area in a depth direction.  While the portions of Erbel applicant previously cited do not show this, examiner has cited an addition portion of Erbel which does disclose this, a portion applicant has not cited in their arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896